DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Although submission of a terminal disclaimer is reported by the applicant (p.6, §III, Remarks filed on 02/03/2021), examiner didn’t receive one yet, and therefore the double patenting rejection will continue to hold until examiner receives an approved terminal disclaimer or applicant amend the concerned claim(s).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,516,375. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the application is anticipated by claim 1 of the US patent as can be seen in the following table where identical claim limitations are represented in italics on side by side for the application and for the US patent.
16/685753
US10516375
1. A traveling wave parametric amplifier, comprising:
a first port configured to receive a weak signal and a pump signal;
a transmission line in communication with the first port and configured to transmit the weak signal and the pump signal, wherein the transmission line comprises a plurality of coupled asymmetric SQUIDs configured to amplify the weak signal to provide an amplified signal; and
a second port from which the amplified signal exits.
1. A traveling wave parametric amplifier, comprising: an input configured to receive a weak signal and a pump signal; a transmission line in communication with the input and configured to transmit the weak signal and the pump signal, wherein the transmission line comprises a plurality of coupled asymmetric SQUIDs configured to amplify the weak signal to provide an amplified signal, the plurality of coupled asymmetric SQIUDS defining a ladder-like structure, and each of the plurality of coupled asymmetric SQUIDs comprising a plurality of Josephson junctions including at least one of a smaller Josephson energy junction and more than one of a larger Josephson energy junction having a higher critical current than the smaller Josephson energy junction; and an output from which the amplified signal exits. 

Therefore claim 1 of the current application would have been met by claim 1 of the US Patent under an “anticipation analysis” of obviousness double patenting.
Response to Arguments
Applicant's arguments filed on 02/09/2021 have been fully considered but they are not persuasive. Applicant argues (p. 7, Remarks dated 02/03/2021) that the Office Action asserts both signals enter at an ''input port P1" (Office Action, p. 6). The Applicant cannot find any reference to such a port in Narla, and it appears that the Office Action has annotated "P1" to FIG. 1A. There no teaching of such a port in Narla. Thus, claim 1 is not anticipated by Narla”.
Examiner wants to remind the applicant, an IEEE standard definition of port in electronic circuit can be summarized as a port is a pair of terminals that satisfies port-KCL (one terminal is usually a signal terminal while the other is usually ground or reference terminal) connecting an electrical network or circuit to an external circuit, as a point of entry or exit for electrical energy. The ports are points where input signals are applied or output signals are taken out”, appeared in the Proceedings of 2010 IEEE International Symposium on Circuits and Systems, June 2010 presented by Willems, J.C. with a title, “Terminals and Ports”. With this definition in mind, one can easily see from the circuit schematic view of the Narla’s (Josephson Bifurcation Amplifier) JBA (Fig. 1b of prior art of record, as shown below) that the signal and pumps of angular frequencies (s, p1 & p2) all enter into the JBA at point P1 (although two side by side points are shown where the wires from coupling antenna and pump coupler enter into the JBA, these two points essentially indicate same potential point with respect to ground) and therefore defines the port of entry of the signal and pumps into (the SQUID and capacitors connected in parallel to form) the JBA.
[AltContent: textbox (Port, P1 annotated by the examiner)][AltContent: arrow]
    PNG
    media_image1.png
    417
    591
    media_image1.png
    Greyscale

Fig. 1(b) of Narla et al. (“Wireless Josephson amplifier”, published in Applied Physics Letters 104, 2014, this circuit is an electrical schematic presentation of Fig. 1A of Narla) annotated by the examiner to show P1 as the same port of entry into the JBA for signal and the pump.

Since applicant didn’t amended the claims (apart from deleting the word Kerr coefficient from claims 37, 39 and 50), the rejection would continue to hold as discussed below and since no new art for rejection is used this office action is made final.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 42-47 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Narla (US 9,948,254, effectively filed on February 21, 2014, cited by the applicant and a prior art of record).
Regarding claims 1 & 45, Narla (i.e. in Fig. 1A), teaches a traveling wave parametric amplifier (Parametric amplifier based on Josephson bifurcation amplifier 130, Narla: col 5, lines 27-28 integrated on a same substrate with antenna and capacitor, Narla: col 2, lines 25-38 & lines 54-62 as an integrated circuit) and a method of amplification (as recited in claim 45) comprising:
a first port (the junction of the coupling antenna, 140 and the feed terminals of a superconducting quantum interference device, SQUID 110, designated as ‘P1’ by the examiner in the annotated Fig. 1A of Narla is considered as a first port since the JBA 130 receives weak input signal through this terminal from the antenna Narla: col 6, lines 54-57) configured to receive a weak signal (inherently signals received at the antenna are weak, as is well known in the art) and a pump signal (and both signals enters into the SQUID through input port P1, Fig. 1A below, Narla: col 7, lines 29-33);
[AltContent: textbox (105)][AltContent: connector][AltContent: textbox (160)][AltContent: connector][AltContent: textbox (150)][AltContent: connector][AltContent: connector][AltContent: textbox (140)][AltContent: textbox (120)][AltContent: connector][AltContent: textbox (100)][AltContent: connector][AltContent: textbox (130)][AltContent: connector][AltContent: textbox (110)][AltContent: connector][AltContent: textbox (P1)][AltContent: arrow][AltContent: rect] 
    PNG
    media_image2.png
    268
    344
    media_image2.png
    Greyscale

Fig. 1A of Narla et al., “Wireless Josephson amplifier”, published online on 12 June 2014, because of clarity of the Figure (this Figure is identical with Fig. 1A of the patent US 9,948,254) annotated by the examiner for ease of reference. 

a transmission line (the lines around the tunnel junctions shown below in annotated Fig. 3(a) of Hartridge (cited by the applicant), which is incorporated fully in Narla (col 8, lines 19-22) as a relevant teaching and designated as ‘TL’ by the examiner in annotated Fig. 3(a) of Hartridge) in communication with the first port (P1 of annotated s received from antenna as mentioned above) and the pump signal (pump energy tone at frequency p, wherein the transmission line comprises a plurality (at least two as shown in Fig. 1A of Narla as shown by two ‘X’ marks and also shown in the inset of Fig. 3(a) of Hartridge as two tunnel junctions) of coupled asymmetric SQUIDs (Narla: col 6, lines 40-44 it is to be noted that although neither Narla nor Hartridge was explicit about the symmetry or asymmetry of the SQUIDs, it is inherent that asymmetry is present in all  SQUIDs, as an evidence one can refer to Muller et al., “Voltage-flux-characteristics of asymmetric dc SQUIDs”, IEEE TRANSACTIONS ON APPLIED SUPERCONDUCTIVITY, VOL. 10, 2001, p. 5, cited by the applicant, where Muller clarified that all SQUID have asymmetry and a prior art of record) configured to amplify the weak signal to provide an amplified signal (JBA as shown in Fig. 1A of Narla and described in col. 3, lines 60 to col 4, line 3 is an amplifier to amplify the signal received through the antenna) and per claim 46, wherein each of the plurality of coupled asymmetric SQUIDs includes a plurality of Josephson junctions (at least two as can be seen below in Fig. 3A of Hartridge where it is shown that each SQUID is consisting of at least two Josephson junctions (tunnel junctions) connected in parallel (which Narla also pointed out in col. 8, lines 9-27) ; and
[AltContent: textbox (TL)][AltContent: arrow]
    PNG
    media_image3.png
    377
    436
    media_image3.png
    Greyscale



a second port (port 150 of the waveguide in Fig. 1A of Narla) from which the amplified signal exits (Narla: col 7, lines 36-40).
In regards to claim 47, Narla further teaches that tens, hundreds, or thousands of integrated split capacitor, antenna, and SQUID are fabricated in parallel on a same substrate using microfabrication techniques (Narla: col 9, lines 27-30) and as such they would form a ladder-like structure (as plenty of these rectangular ring like structures as shown in the inset of Fig. 3(a) of Hartridge when placed sideways and therefore connected in parallel would resemble a ladder-like structure). 
Further per claim 42, Narla teaches a mixing process of weak signal and pump signal in the coupled SQUIDs traveling along the transmission line resulting in a parametric gain of the weak signal (Narla: col 3, lines 34-40, col 7, lines 34-36) and as mentioned above that Hartridge reference which is included in its entirety in Narla’s invention, further clarifies with mathematical relations how mixing between a weak signal, generated idler and the pump signal results in parametric amplification (Hartridge: p. 134501-2, left col, lines 21-30). Further per claim 43, Narla alternatively teaches that signals to be amplified at frequency s enter the device through a waveguide port 150 along with the pump energy tones at frequency p required for amplification and the amplified signal redirected by the coupling antenna, thus the JBA (130) of Fig. 1A of Narla also operating in a transmission mode (Narla: col 7, lines 21-40).
Regarding claim 44 Narla further discloses that gain of the JBA of Fig. 1A varies as a function of frequency (Fig. 5A), signal power (Fig. 5B), flux through the SQUIDs Narla: col 11, lines 8-10). However, inherently Josephson junction embedded transmission lines exhibit exponential gain as a function of device length, please refer to Yaakobi et al. (“Parametric amplification in Josephson junction embedded transmission lines”, PHYSICAL REVIEW B 87, 144301 (2013), cited by the applicant and also a prior art of record) reference as a teaching reference where Yaakobi, in a Parametric amplification in Josephson junction embedded transmission lines as depicted in Fig. 1, exhibits exponential gain as a function of device length (distance along the device, x) as shown in Fig. 3. (Yaakobi: p. 3, left col., lines 1-38).
Allowable Subject Matter
Claims 35-41, 48-51 are objected to as being dependent upon rejected base claims 1 & 45 respectively, but would be allowable if rewritten in independent form(s) including all of the limitations of the base claims and any intervening claims.
Claims 35 & 48 and the subsequent claims (i.e. claims 36-41) & (claims 49-51) respectively which are dependent from claims 35 & 48 respectively, are allowable because the closest prior art of record (i.e., Narla) doesn’t explicitly teach in situ optimization of a performance of the amplifier and doesn’t explicitly teach combination of smaller and larger Josephson energy junctions with different critical currents.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659.  The examiner can normally be reached on M-F: 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


  /HAFIZUR RAHMAN/  Examiner, Art Unit 2843